Citation Nr: 0732334	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO. 03-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for postoperative 
residuals of a right wrist injury with carpal tunnel 
syndrome, currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
right eye injury, currently evaluated as 10 percent 
disabling.

3. Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 until May 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2001 and December 2002 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board first considered this appeal in December 2005 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed the requested VA 
examinations of the right wrist and right eye and as such 
these claims are properly returned to the Board for appellate 
consideration. 

Having carefully reviewed the record, the Board finds that 
not all of the remand directives of December 2005 have been 
completed. Because the law requires that the Board must 
ensure that the RO complies with its directives, as well as 
those of the appellate courts, the Board regretfully finds 
that it must again remand this appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Holding that compliance by the Board or the 
RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance). 


FINDINGS OF FACT

1. The veteran's right wrist injury manifests with incomplete 
severe paralysis of the median nerve.

2. The veteran's right eye injury does not manifest with 
visible or palpable tissue loss and gross distortion or 
asymmetry of one feature of paired sets of features (nose, 
chin, forehead, eyes, including eyelids, ears, auricles, 
cheeks, lips) or with two or three characteristics of 
disfigurement.

3. The veteran's eye injury does not result in a loss of 
visual acuity of the right eye.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent for 
postoperative residuals of a right wrist injury with carpal 
tunnel syndrome have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8599-8515 (2007).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a right eye injury have not been approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2002, 
March 2005, December 2005, and October 2006. These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. The October 2006 letter advised 
the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration are associated with the claims file. 
Additionally, the veteran was afforded VA examinations in 
connection with his claims. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact, in April 2005, September 
2005, January 2006 and November 2006, the veteran indicated 
he had no additional evidence to submit. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

Carpal Tunnel Syndrome

The RO initially granted service connection for residuals of 
a right navicular fracture in a May 1989 rating decision. At 
that time a noncompensable evaluation was assigned pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215. 
Subsequently, a July 1993 rating decision granted an 
increased evaluation of 10 percent. A September 1997 rating 
decision granted a 30 percent evaluation and recharacterized 
the disability as residuals of a right wrist injury with 
carpal tunnel syndrome pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8599-8515. The veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. The evidence appears to indicate that the veteran's 
right (dominant) hand disorder has been subject to periods of 
worsening, with a gradual increase in the permanence of such 
worsening. On that basis, application of the benefit-of-the-
doubt doctrine is appropriate. 38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Diagnostic Code 8599 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 
38 C.F.R. §§ 4.20, 4.27. In the present case, the right wrist 
injury with carpal tunnel syndrome was rated by analogy as 
paralysis of the median nerve, evaluated under Diagnostic 
Code 8515. Under this Diagnostic Code, a 30 percent rating is 
assigned when there is evidence of moderate, incomplete 
paralysis. A 50 percent rating is assigned for severe 
paralysis. A 70 percent rating is assigned for complete 
paralysis with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand), pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm, flexion of wrist weakened, and pain 
with trophic disturbances.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. The record reflects the veteran is right handed 
and as such, the right arm is the major extremity for rating 
purposes. A review of the record reflects the veteran has 
undergone several surgeries for the right wrist, including 
carpal tunnel release in September 1997, December 2000 and 
January 2001; right stellate ganglion block in May 2002 and 
April 2003; a right ulnar nerve transposition in January 
2004; and a right sympathetic nerve block in November 2005. 
After reviewing the evidence of record, the Board is of the 
opinion that the veteran's right wrist injury with carpal 
tunnel syndrome is productive of severe incomplete paralysis 
of the median nerve, and therefore an increased evaluation is 
warranted.

VA outpatient treatment records in October and November 2000 
reflected complaints of severe right hand pain with numbness 
and tingling. An electromyography (EMG) in October 2000 
concluded with findings consistent with mild bilateral carpal 
tunnel syndrome. Clinical examination in November 2000 
indicated the thenar muscles were well preserved and not 
atrophied. Tinel's sign on percussion over the right median 
nerve was negative. Thenar muscle strength testing was 
inconsistent on repetition, indicative of possible 
malingering. The physician indicated there was no heat, 
redness, or swelling and the assessment was carpal tunnel 
syndrome. 

The veteran underwent a VA examination in March 2001 to 
assess the severity of his wrist disability. During this 
examination, the veteran reported his symptoms had worsened 
since the January 2001 re-release. He complained of burning 
pain in the thumb and weakness of all five fingers of the 
hand. He indicated he could no longer work and his 
handwriting worsened. 

Sensory examination of the right upper extremity demonstrated 
decreased sensation in the median, ulnar and partial radial 
nerve, although it was most pronounced in the median 
distribution. There was 5/5 strength of elbow flexion, elbow 
extension and deltoid. No atrophy was noted and there was 
normal tone. Handgrip was approximately 3-/5 but 5/5 strength 
in the proximal interphalangeal (PIP), distal interphalangeal 
(DIP) and metacarpophalangeal (MCP) joints of individual 
digits, hand intrinsics, and opponents muscle. Hand 
intrinsics first tarsal interosseous and abductor digiti 
minimi was 5/5. Finger extension, wrist extension and flexion 
were all 5/5. The veteran had decreased temperature on the 
dorsum and palmar surface of the right hand and fingers. 
Reflexes were 1+ throughout. The impression was median 
neuropathy, status post carpal tunnel release twice. 
Concerning the median neuropathy, the examiner explained 
nerve conduction studies demonstrated improvement since the 
first carpal tunnel release. As such, weakness on examination 
appeared to be more related to pain than weakness. Complaints 
of burning dysesthesia of the thumb could be related to the 
recent carpal tunnel surgery. There was no objective evidence 
of continued or absolute open reduction for muscle weakness 
and there was no evidence of muscle atrophy. 

The veteran underwent a VA examination in July 2001 to assess 
the severity of the peripheral nerves. The veteran complained 
of constant throbbing pain in the right arm. He indicated he 
dropped objects when he tried to carry them. The veteran 
explained he underwent occupational therapy and wore a 
splint. The examiner reviewed the veteran's records and noted 
a past injury, prior surgeries and complaints of pain upon 
lifting objects but no description of median nerve-type 
damage.


Clinical examination reflected a negative Tinel's sign and 
negative phalen's maneuver. There was no evidence of atrophy. 
However, there was numbness and pain in all digits of both 
hands. Pain was worse on the right. There was no evidence of 
weakness, although the veteran reported having give away 
weakness secondary to hand pain in the right hand. 

The assessment was that the veteran had a history of injury 
of the wrist, a fractured navicular bone and bilateral carpal 
tunnel syndrome according to EMG. Although the veteran had 
pain in the right hand, the examiner indicated the pain was 
out of proportion to the examination. 

However, subsequently generated VA outpatient treatment 
records in 2001 and 2002 document continued treatment at pain 
clinics and complaints of right hand pain and numbness, 
radiating up to the right shoulder. While these records 
reflect normal sensory examinations of both upper 
extremities, and motor strength of  between 3+ and 4 in the 
right upper extremity, a physician in November 2001 suggested 
this may be due to poor effort. Reflexes in November 2001 
were normal, equal and symmetric. The physician at that time 
indicated that complex regional pain syndrome could not be 
ruled out even though the veteran's history of pain was 
atypical for the disease and there was no evidence of 
demineralization on x-ray. 

However, by June 2002 reflexes of the right biceps and 
triceps were 2/4. In a June 2002 assessment, the veteran was 
noted to have neuropathy, causalgia, reflex sympathetic 
dystrophy of the right upper extremity with prior failed 
stellate ganglion blocks and diabetes mellitus, type 2 with 
neuropathy. Similarly, clinical examination in August 2002 
reflected range of motion of 90 degrees of right shoulder 
flexion, with increased pain. The right arm was sensitive to 
touch. The examiner indicated the veteran had a deficit in 
his ability to perform activities of daily living due to pain 
of the right upper extremity and decreased coordination of 
the right upper extremity. VA treatment records in September 
2002 noted some muscle spasms of the right shoulder but 
examination revealed no evidence of right thenar or 
hypothenar atrophy. The physician opined that the physical 
examination was not consistent with the subjective 
complaints. The veteran was given a diagnosis of exclusion of 
autonomic dysfunction/reflex sympathetic dystrophy of the 
right upper extremity. In October 2002 the veteran had 
abductor pollicis brevis weakness of2/5 in the right arm and 
4/5 in the left. However, the veteran refused to continue the 
examination. The assessment was no evidence of carpal tunnel 
syndrome or cervical radiculopathy. The physician explained 
he could not assess whether or not there was any myelopathy 
as the veteran refused further examination. 

The veteran underwent a VA examination in August 2002. During 
this examination, the veteran complained of pain in the right 
hand and numbness of the right palm and right dorsum. The 
numbness appeared to involve the median, ulnar and radial 
centri components. The veteran explained that he would 
experience perspiration of both of his hand, not previously 
noted. He described pain with movement of the fingers or 
tactile sensation of the fingers. He also reported pain that 
radiated from the hand to the forearm to the upper arm and 
shoulder upon grabbing objects. He denied painful sensation 
of the left hand. He described pinprick parasesthesias in the 
right hand. He indicated he was unable to dress, bathe or 
perform manual labor secondary to right hand numbness and 
pain. The examiner noted that the pain in the C6 distribution 
started distally and moved proximally, which was not 
consistent with cervical nerve root impingement. 

Clinical examination reflected the veteran became agitated 
secondary to severe pain in the right hand and arm upon being 
asked to grip the examiner's hand. The veteran refused to 
continue the clinical examination. The examiner explained 
that the right wrist injury involved the navicular bone 
fracture approximately 20 years ago and carpal tunnel come on 
at a later date. Given the low incident of correlation 
between navicular fractures and carpal tunnel, the examiner 
doubted the wrist fracture made the veteran more prone to 
develop carpal tunnel syndrome. The examiner also explained 
that the veteran's reflex sympathetic dystrophy diagnosis was 
debatable. While the veteran had some characteristics of the 
condition, including sweaty palms, it would be expected the 
palm would only sweat on the affected side. The inability to 
perform a clinical examination precluded any speculation as 
to whether there was a nerve injury that could result in 
causalgia reflex sympathetic dystrophy. The examiner 
indicated the multiple nerve root involvement including 
median, ulnar and radial nerves was difficult to explain with 
the carpal tunnel syndrome.

A June 2003 EMG consultation revealed no evidence of right 
cervical radiculopathy or plexopathy. The median study 
reflected no evidence of persistent carpal tunnel syndrome. 
Ulnar compression neuropathy at the elbow showed no evidence 
of compression at Guyon's Canal. Ulnar motor conduction was 
slow across the elbow segment compared to the forearm 
segment. EMG of the ulnar innervated hand muscle showed 
reduced recruitment and long duration motor on units 
indicating axonal loss. 

A July 2003 VA neurosurgical consultation reflected 
complaints of right arm/hand pain. Motor examination revealed 
5/5 strength and mild atrophy of the 1st dorsal interossei. 
Sensory examination reflected slight decreased peripheral 
pulses and light touch on all digits of the right hand. EMG 
revealed evidence of ulnar nerve compression at the right 
elbow. The diagnosis was right ulnar neuropathy. An August 
2003 VA outpatient treatment record also reflected 5/5 motor 
strength in the bilateral upper extremities, with slight 
increased peripheral pulses and light touch on all digits of 
the right hand. Reflexes were 1+ in the biceps and triceps. 
Hoffman's was negative and there was a negative Tinel's sign 
at the elbow and a positive Tinel's sign at the wrist. The 
diagnosis was complex regional pain syndrome, likely reflex 
sympathetic dystrophy and the physician indicated that it was 
unlikely surgery would benefit the veteran who had two prior 
failed carpal tunnel release surgeries. 

Private medical records dated in October and November 2003 
reflect complaints of numbness, weakness and pain in the 
right upper extremity. Examination revealed a well-healed 
surgical incision. There was Tinel's sign at the carpal and 
cubital tunnel. There were very weak intrinsic muscles 
bilaterally. The physician explained that x-rays of the wrist 
in August 2003 showed no fracture of degenerative change. EMG 
studies were consistent with neuropathy of the elbow and mild 
tender point scores. Clinical examination in November showed 
a positive Tinel's sign at the carpal and cubital tunnel. 
There was very low resistance with intrinsic testing. The 
impression was carpal and cubital tunnel symptoms. 

A November 2004 VA neurology clinic note reflected decreased 
peripheral pulses over the right hand to elbow level and a 
positive Tinel's sign at the wrists bilaterally and the right 
elbow. Motor strength in the biceps, triceps and deltoids was 
5/5. Reflexes were depressed to absent and symmetric 
throughout bilaterally. Negative Babinski's sign. The 
physician reiterated the results of the June 2003 EMG and the 
concluding assessment was chronic pain syndrome-questionable 
reflex sympathetic dystrophy with probable diabetic 
polyneuropathy. 

A January 2005 VA examination reflected complaints of chronic 
pain from the right wrist extending up into the shoulder. The 
veteran described a lightning like pain with a burning 
quality. He also reported alternating temperature changes in 
the hand. He described extreme sensitivity to movement and 
reported the right hand stayed swollen. He related the two 
prior stellate ganglion blocks provided approximately 2-4 
weeks of relief. He indicated that his arm was essentially 
nonfunctional due to pain and he performed virtually all 
activities with the left hand. 

Clinical examination reflected 5/5 strength at the deltoids 
in the upper extremities. The examiner indicated it was 
difficult to test the right upper extremity more distally due 
to significant pain. However, there was at least 4/5 strength 
in the biceps and triceps extension and the examiner expected 
these were full strength. There was a giveaway component to 
the weakness. Distally with wrist extensors, finger extensors 
and interossei in the right, the veteran had approximately 
4/5 strength with giveaway extensors and significant pain. 
There was decreased pinprick over the entire right upper 
extremity to the elbow. He also reported reduced vibratory 
sensation to the elbow. 

The impression was history of chronic right hand and arm pain 
that began after a wrist fracture in 1983 with subsequent 
casing. The veteran underwent 2 carpal tunnel release 
surgeries for the problems without significant benefit and a 
worsening of the symptoms. Overall symptoms were not 
consistent with carpal tunnel syndrome but were consistent 
with reflex sympathetic dystrophy, given the history of 
inciting injury, resultant site autonomic dysfunction in the 
affected extremity including episodic temperature changes and 
edema as well as cutaneous allodynia. The veteran was 
disabled from the condition and the right arm was essentially 
nonfunctional. The examiner indicated it was unclear if there 
was any component of carpal tunnel syndrome accounting for 
the problem. In light of the fact the surgery did not worsen 
the condition it was probable the carpal tunnel syndrome was 
not the original problem and it was certainly not a 
significant issue at the time of the examination.

A February 2005 VA pain clinic note reflected complaints of 
sharp needle like pain from the right hand to the right 
shoulder. The veteran denied a reflex examination due to 
complaints of increased pain, but motor strength was found to 
be 4/5 in the right arm and 5/5 in the left. Pinprick testing 
found allodynia in the right upper extremity to the shoulder. 
The assessment was complex regional pain syndrome. The 
physician explained the veteran was no longer a good 
candidate for stellate ganglion block due to prolonged 
dysphagia after previous blocks. A June 2005 VA bone imaging 
scan revealed no evidence of reflex sympathetic dystrophy. 
The study did reflect degenerative disease in both 
acromioclavicular joints.

The veteran underwent a VA examination in June 2006. The 
examiner reviewed the claims filed and indicated that a June 
2005 bone scan found no evidence of reflex sympathetic 
dystrophy. The examiner explained that reflex sympathetic 
dystrophy was a diagnosis of exclusion and was not supported 
by the veteran's medical conditions. Thus, the examiner 
concluded there was no evidence of reflex sympathetic 
dystrophy based upon review of the records and examination of 
the veteran. 

During the June 2006 examination the veteran complained of 
pain, stiffness, and swelling of the right hand. He described 
the symptoms as constant and indicted they were aggravated by 
movement, particularly with repetitive motion. He denied use 
of assistive devices or treatment other than a splint. There 
was no evidence of dislocation or recurrent subluxation. No 
inflammatory arthritis was noted. The veteran indicated he 
was last employed in August 2000 and stated he was unable to 
maintain or gain employment due to the wrist condition. He 
indicated activities of daily living were adversely affected 
and he found it difficult to dress, drive or wrist using the 
right hand. No prosthetic device was used. He claimed 
functional loss of the right hand due to the right wrist 
condition but there was no evidence of atrophy of the right 
upper extremity muscles on examination that one would expect 
in a nonfunctional extremity. Symptoms included the first, 
second and third digits of the right hand (severe by 
veteran), involvement of the first, second and third digits 
of the left hand (moderate by veteran) and fourth and fifth 
digits bilaterally (mild by veteran). The distribution of 
symptoms included numbness, burning, tingling, paresthesia, 
and dysesthesia at both hands consistent with known bilateral 
carpal tunnel syndrome and known bilateral ulnar neuropathy. 
The veteran indicated the median and ulnar nerves were 
involved and he related he used his left hand more frequently 
due to limitation of function of the right hand. The examiner 
noted there was no evidence of atrophy. 

Clinical examination reflected both hands were sweaty on 
examination, most likely due to use of heavy bilateral wrist 
splints. There was 5/5 strength testing of the upper 
extremities although the veteran displayed hesitation and 
guarding of the right upper extremity reportedly due to pain. 
Grip strength was intact and rated 4/5 on the right hand and 
was 5/5 at the left hand. There was no evidence of atrophy of 
muscles at the right hand. Sensory testing reflected 
decreased sensation both hands, more severe on the right 
first, second and third digits. The fourth and fifth digits 
of both hands were found to have mild decreased sensation on 
testing and the first second and third digits left hand had 
moderate decreased sensation on testing. Light tough and 
monofilament testing was used. Reflexes were difficult to 
elicit in the bilateral upper extremities. Range of motion 
revealed painful motion of both wrists without evidence of 
fatigue, weakness, lack of endurance or incoordination. A 
goniometer measured extension from 0-45 degrees on baseline 
and repetitive testing and dorsiflexion from 0-65 degrees. 
Palmar flexion was found from 0-40 degrees on active baseline 
and repetitive testing but passive testing of the palmar 
flexion was 0-65 degrees. Right wrist radial deviation was 0-
20 degrees and right wrist ulnar deviation was 0-40 degrees. 
Painful motion was noted at the maximum degrees reported on 
baseline and repetitive testing. Inspection of the wrists 
revealed no evidence of instability, effusion, weakness, 
redness or heat. There was guarding on movement of both 
wrists and with painful motion. The veteran had mild edema of 
the right hand, however, the examiner explained the veteran 
maintained the right hand in a dependent position during the 
examination and interview. The sweatiness improved with 
aeration of the hands throughout the examination. 

Examination of the palmar aspect of the right wrist noted a 5 
centimeter linear well-healed scar consistent with surgical 
intervention at the carpal tunnel region times two. There was 
no limitation of motion or function caused by the scar. At 
the right elbow medial aspect there was a well-healed 
surgical incision measured 7 centimeters in length that also 
was without limitation of motion or function. The examiner 
indicated a January 2006 hemoglobin test reflected poorly 
controlled diabetes mellitus, type two and urinalysis 
revealed evidence of proteinuria. Thus, the examiner opined 
it was at least as likely as not that the veteran had 
diabetic nephropathy. The impression was complaints of severe 
symptoms of the right arm in the distribution of the median 
nerve (1, 2, 3rd digits). He reported mild to moderate 
symptoms at the right upper extremity in the ulnar nerve 
distribution (4th and 5th digits). He underwent carpal tunnel 
release surgical intervention twice on the right wrist and an 
ulnar nerve transposition surgical intervention at the right 
elbow without significant improvement in symptoms. He 
underwent stellate ganglion block procedures three times 
without significant benefit. Bone scan revealed no evidence 
to support a diagnosis of reflex sympathetic dystrophy and on 
examination there was no evidence to support that diagnosis. 

Given the severe symptoms at the right upper extremity in the 
median nerve distribution reported by the veteran, the 
examiner indicated it was at least as likely as not that 
these symptoms involving the first second and third digits 
were due to the service-connected condition, posttraumatic 
residuals of a right wrist injury with carpal tunnel 
syndrome. The 4th and 5th digits bilaterally and symptoms of 
the left hand were not due to the service connected condition 
as there was no evidence to support such a relationship. The 
veteran was diagnosed with diabetes mellitus type 2 in 1999 
and had evidence of hyperglycemia dated at least to 1996. 
Therefore it was at least as likely as not that the veteran 
had peripheral neuropathy of both hands due to diabetes. The 
examiner reported attributing the level of disability due to 
diabetic peripheral neuropathy and the level due to the 
service-connected condition would be speculative as it was 
impossible to distinguish symptoms from the two conditions. 
The examiner noted that diabetic neuropathy can involve the 
median and ulnar nerves in addition to more distal nerve 
fibers. The veteran had evidence of bilateral ulnar nerve 
involvement after diabetes mellitus type two was diagnosed 
and based upon review of the record had evidence of median 
nerve involvement in the year 1997 in the setting of 
hyperglycemia. 

In conclusion, the examiner explained the veteran had 
evidence of bilateral carpal tunnel syndrome, involving the 
bilateral median nerves. He also had evidence of bilateral 
ulnar neuropathy and diabetic neuropathy. There was no 
evidence of reflex sympathetic dystrophy. As the range of 
motion test was similar bilaterally, the decreased range of 
motion due to painful motion was at least as likely as not 
due to bilateral carpal tunnel syndrome and guarding of 
movement displayed by the veteran as there was no obvious 
deformity at the right wrist to support limitation at the 
right wrist due to residuals of a right wrist fracture. 
Although the veteran reported decreased use at the right 
upper extremity, particularly the hand due to reported 
symptoms, there was no evidence of muscle atrophy and there 
was mild edema due to the dependent position the veteran 
maintained. As the veteran underwent ulnar nerve 
transposition and diabetic neuropathy, those conditions also 
at least as likely as not contributed to the symptoms. 

A VA outpatient treatment note in June 2007 reflected 
treatment for complaints of chronic right hand pain, numbness 
and tingling. The veteran described throbbing, worse with 
motion. Clinical examination revealed normal sensory 
examination to light touch, pinprick, temperature, position 
and vibration bilaterally. There was some subjective decrease 
in sensation after prompting. There were equal and symmetric 
reflexes bilaterally and rapid alternative movement and 
finger to nose testing was intact. The impression was carpal 
tunnel syndrome.

The examiner noted that the veteran has several diagnosed 
conditions of the right arm and wrist, including a prior 
injury with carpal tunnel syndrome, complex regional pain 
syndrome, reflex sympathetic dystrophy and peripheral 
neuropathy. As the examiner indicated it would be speculation 
to try to attribute certain symptoms to distinct diseases, 
the Board has considered the whole of the symptoms to be 
caused by the service-connected right wrist injury with 
carpal tunnel syndrome under the benefit-of the-doubt 
doctrine. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

Based on this record, the Board finds that the medical 
evidence is at an approximate balance. The Board is presented 
with evidence suggestive that throughout the rating period, 
the veteran may have been exaggerating his symptoms, as 
several examiners have observed. However, while medical 
evidence has noted moderate functional impairment due to the 
carpal tunnel syndrome, for example, a significant loss of 
motion of the wrist or hand, or atrophy of the right arm 
muscles, the record reflects decreased sensation, continuous 
treatment for pain and at least 7 documented and unsuccessful 
surgical interventions. Furthermore the January 2005 examiner 
indicated the right arm was essentially nonfunctional and the 
June 2006 VA examination noted the condition was severe. 

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994). Therefore, giving the veteran the 
benefit of the doubt as the law requires, a 50 percent 
evaluation will be granted. 

A 70 percent evaluation is not warranted as there is no 
evidence of complete paralysis of the hand. In fact, the 
evidence clearly demonstrates the veteran retains some range 
of motion of the wrist and reflects 4/5 motor strength. There 
is no indication the carpal tunnel syndrome resulted in the 
right hand inclined to the ulnar side, the index and middle 
fingers more extended than normal, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand), pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, and pain with 
trophic disturbances. Accordingly, an evaluation of 50 
percent, but no higher, is granted.

Residuals of a Right Eye Injury

The RO granted service connection for residuals of a right 
eye injury in a March 1996 rating decision. At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6099-6009. Subsequently, a March 
1997 rating decision increased the disability rating to 10 
percent. A rating decision dated in September 1997 continued 
the 10 percent evaluation but recharacterized the disability 
to reflect the more appropriate rating criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 which relates to disfigurement 
of the head, face or neck. The veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

As noted above, the veteran's eye condition was evaluated 
under Diagnostic Code 7800. Pursuant to this Diagnostic Code, 
a 10 percent evaluation is warranted disfigurement of the 
head, face or neck with one characteristic of disfigurement. 
A 30 percent evaluation is warranted for disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 
characteristics of disfigurement. A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement. The eight characteristics 
of disfigurement for evaluation purposes are: (1) a scar 5 
inches or more (13 or more cm.) in length; (2) a scar at 
least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo or hyper 
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) and skin indurated and 
inflexible in an area exceeding 6 square inches (39 sq. cm.).

Another potentially applicable Diagnostic Code is 6009 for 
evaluation of an unhealed injury of the eye. Under this 
Diagnostic Code, when the disability is in chronic form, it 
is to be rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional 10 percent 
during continuance of active pathology. The minimum rating 
during active pathology is 10 percent. 38 C.F.R. § 4.84a, 
Diagnostic Code 6009. When practicable, ratings on account of 
visual impairment are to be based upon examination by 
specialists, including measurements for uncorrected and 
corrected central visual acuity for distance and near based 
on the Snellen's test type or its equivalent. 38 C.F.R. 
§ 4.75. The best distant vision obtainable after best 
correction will be the basis of the rating. 38 C.F.R. § 4.75. 
In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance. That is, a person who can read at 20/100 but who 
cannot read at 20/70, should be rated as seeing at 20/100. 
38 C.F.R. § 4.83.

The veteran underwent a VA eye examination in March 2001. 
During this examination he described a constant waxing and 
waning burning sensation, pain, photophobia and twitching, 
particularly supermedially to the right eye. He reported it 
began around 1984 or 1985. He indicated that the photophobia 
and burning were debilitating to the point that he was unable 
to function in bright light and had difficulty driving. 

Clinical examination revealed corrected vision of 20/30 in 
the right eye and 20/25 in the left eye. Visual fields were 
full to confrontation bilaterally and motility was full to 
ductions and inversions. External examination showed a 2 
centimeter scar that was well pigmented supranasal aspect of 
the right upper lid. There appeared to be mild blepharitis 
bilaterally. There was a 1 millimeter scleral show on the 
inferior right side. The conjunctivae, sclerae and corneae 
were relatively clear. Oily tear film was noted bilaterally. 
Anterior chambers were deep and quiet and the lenses were 
clear bilaterally. When the veteran was exposed to light the 
baseline blepharospasm worsened. The blepharospasm was 
greater on the right. Goldmann visual field testing was 
relatively full bilaterally. The impression was history of 
injury of the right eye to the supranasal aspect of the lid 
and possibly the globe; persistent blepharospasm worse with 
light, more severe on the right; subjective complaints of 
pain and photophobia with no correlation on physical 
examination of the right eye. There were full fields and good 
vision, although the veteran reported the twitching and 
discomfort was at times debilitating. 

The March 2001 VA examination of the nerves reflected 
vascular changes consistent with diabetes. The veteran had 
normal lid movement and no weakness with sustained upgaze. A 
0.5 centimeter scar was visualized in the upper lid adjacent 
to the bridge of the nose. There was evidence low amplitude, 
high frequency fasciculation of the eyelid that was 
intermittent. The impression was history of eye injury. The 
examiner indicated there was a residual scar and hyperpathia 
in the area with aberrant motor activity. These symptoms were 
sequelae of the injury. Concerning visual changes, a recent 
optometry examination demonstrated normal visual acuity. 
There was no lid abnormality to explain the abnormal visual 
acuity as there was no evidence of ptosis. The pain 
interfered with quality of life, but not the veteran's 
ability to attend to activities of daily living. 

A January 2002 progress note indicated the veteran complained 
of burning in the eye, not seeing properly out of the eye and 
eye twitching. He denied other forehead or facial pain. He 
indicated he believed the scar became red with blisters and 
the blisters wee present on the visit. There was an 
approximately 4-5 by 1-2 millimeter shallow benign looking 
scar without induration or erythema on the upper medial 
eyelid. The eyelid was flipped up and appeared normal. The 
eye was grossly normal. The physician indicated he could not 
connect the veteran's eye symptoms with the fairly innocent 
old shallow scar from 20 years prior. 

A May 2003 VA outpatient treatment note reflected the veteran 
complained of Horner's syndrome and believed this was related 
to the scar on the right upper lid and myokymia he 
experienced. Visual acuity was found to 20/25+ in the right 
eye and 20/20 in the left eye. The diagnosis was resolved 
transient Horner's due to trauma; vision correctable to 20/20 
and scar on upper lid adnexa. The veteran indicated the scar 
interfered with his life and felt it interfered with his 
vision. He requested a surgical opinion.

A June 2003 VA eye consultation reflected complaints of 
twitching of the right upper lid, one to three times a day. 
Each episode lasted approximately 5 minutes. The veteran 
indicated there was relief with pressure on the eye but 
described the condition as unbearable. The physician noted a 
history of Horner's right eye which had resolved per May 2003 
VA outpatient treatment note. There was no prior surgery, 
trauma, visual loss or lazy eye. Visual acuity was found to 
20/25-2 in the right eye and 20/20-2 in the left eye. The 
assessment was meibomian gland dysfunction of both eyes and 
very mild right upper lid myokymia. There was no diabetic 
retinopathy. An April 2004 VA outpatient treatment record 
reflected complaints of positive twitching of the right eye 
since 1983. The veteran indicated it interfered with his 
vision but noted medication improved the symptoms. There was 
no pain, discharge, flashes or floaters. Visual acuity was 
20/20-2 in the right eye and 20/20 in the left eye. The 
assessment was diabetes with no retinopathy left eye, mild 
nonproliferative diabetic retinopathy, right eye; 
hypertension with mild vascular changes both eyes; mild 
blepharitis with dry eyes both eyes; longstanding lid 
myokemia right eye; small refractive error and photophobia 
both eyes. 

The veteran underwent a VA examination in January 2005 to 
assess the severity of his disability. The veteran described 
ocular surface burning and twitching of the right eye since 
he injured the eye in 1982. He explained the twitching 
interfered with his vision he also reported a prior diagnosis 
of Horner's syndrome. He denied a history of lazy eye or 
family history of ocular disease. He denied eye surgeries. 
The veteran indicated he used artificial tears three to four 
times a day. 

Clinical examination reflected 20/20 vision in both eyes at 
both distance and near without correction. There was no 
afferent papillary defect. Visual fields were full to 
confrontation and ocular motility was full both eyes. Slit-
lamp examination revealed slight ptosis of the left eyelid. 
Scars were present on the upper eyelids of both eyes. A small 
scar near the lid margin on the nasal aspect of the right 
eyelid was noted and described as relatively faint. A large 
prominent scar with railroad tracking from the old suture was 
noted over the left eyelid near the temporal aspect of the 
brow. Conjunctival examination revealed mild pinguecula in 
both eyes. The corneae were clear. Anterior chambers were 
deep and quiet. Iris was flat with a round pupil. Lenses were 
clear and there was good tear of the meniscus present in both 
eyes without epitheliopathy. No lid twitches were noted 
during the examination. 

The veteran noted a history of a lid laceration to the right 
eye with subsequent problems of twitching that he claimed 
interfered with visual acuity. Although visual acuity was 
noted to be normal and no twitching was noted during the 
examination, the examiner explained that after lacerations to 
the upper or lower eyelid some patients developed aberrant 
nerve regeneration resulting in twitching. The examiner 
explained twitches could be intermittent. The veteran's lid 
twitching appeared to be relatively mild and likely did not 
affect his visual acuity or limit activities significantly. 
The veteran was advised that should those twitches become 
bothersome it could be treated with botox. The examiner 
indicated the veteran's complaint of intermittent blurred 
vision was more likely related to dryness on the surface of 
the eye. Past examination reflected a diagnosis of Horner's 
syndrome on the right; however, there was no evidence of a 
right Horner's upon examination. Mild papillary asymmetry was 
noted with the smaller pupil on the left. Mild ptosis was 
noted on the left. The findings were described as more 
consistent with a left sided Horner's syndrome but could also 
be due to the history of bilateral lid trauma. The examiner 
explained the findings did not cause lid twitches or 
significant interference with vision. The veteran's visual 
problems were more likely related to dry eye and treated with 
artificial tears or punctal occlusion. An addendum to the 
examination reflected the veteran was given a medication 
during the examination that affected his ability to move the 
eyelid and prevented him from blinking. He reported he never 
had such a strong reaction and requested the reaction be 
added to the examination report.

A June 2006 VA examination reflected complaints of pain in 
the right upper eyelid. There were no problems with vision in 
either eye. The veteran denied double vision, eye pain and 
burning in either eye. He described pain in the right upper 
eyelid where the scar was. He denied using prescription drops 
but reported use of artificial tears for dry eyes. No prior 
eye surgery was noted. A history of botox injections in the 
right upper eyelid in the scar was noted; however, the 
veteran stated it did not alleviate his symptoms. The veteran 
related a history of trauma to the right upper eyelid and a 
past diagnosis of Horner's syndrome of the right eye. He 
denied a history of lazy eye or any familial history of eye 
disease. 

Corrected visual acuity was 20/25 in the right eye and 20/20 
in the left ye. Near vision was 20/25 equivalent bilaterally. 
Pupilliary examination was normal bilaterally. Pupil sizes 
were equal and there was no sign of anisocoria or sign of a 
small pupil in the right eye. There was no relative afferent 
pupillary defect in either eye. Visual field was full to 
finger count. Motility was normal bilaterally. Slit lamp 
examination showed a small scar on the medial aspect of the 
right upper eyelid. The rest of the eyelid examination was 
normal. Conjunctivae, corneae, anterior chambers, irises, and 
lenses were normal. Macula, vessels, periphery were normal 
bilaterally. The concluding diagnoses were diabetes without 
diabetic retinopathy; hypertension without retinopathy; no 
evidence of Horner's syndrome in the right eye; and a small 
scar in the right upper eyelid secondary to trauma in 1983. 
The examiner indicated that it was very unlikely the small 
scar on the right upper eyelid caused his symptoms.

Most recently, the veteran underwent a VA examination in 
December 2006 to specifically address the blepharitis and dry 
eye. The examiner reviewed the claims file prior the 
examination and noted multiple repeat eye examinations that 
were normal except for the blepharitis. The veteran reported 
the eyes have been dry and itchy since 1982. The veteran also 
reported a two year history of diplopia. He denied prior 
surgeries and reported only one prior trauma. Symptoms were 
burning or stinging, dryness and watering bilaterally. Visual 
symptoms included blurring and double vision. He denied 
periods of incapacitation and denied a history of congestive 
or inflammatory glaucoma. 

Corrected near and far vision of the right eye was 20/25, and 
corrected near and far vision of the left eye was 20/20. No 
visual field defect was noted. There was no nystagmus, no 
loss of eyebrows or eyelashes and eyelids were described as 
normal. There was no ptosis in either eye. There was no 
evidence of lagophthalmos or symblepharon. There was 
intermittent diplopia at all distances that was not 
correctable; however, Goldmann perimeter examination 
reflected single vision at central field and single in all 
four quadrants. There was no diplopia on areas outside the 
chart. The function of lacrimal ducts was normal. There were 
no lens abnormalities and no residuals of eye injuries. Slit 
lamp finding was abnormal and revealed blepharitis of both 
eyes on the lids/lacrimal. The veteran complained of diplopia 
for two years, but none was elicited on examination. The 
diagnosis was diabetes without retinopathy and blepharitis 
bilaterally; and diplopia which was reported subjectively but 
not elicited on examination. The blepharitis had no 
significant effects and no effects on daily activities. The 
examiner explained blepharitis was a condition associated 
with changes in the tear film and meibomian glands and 
blepharitis with dry eye was not caused by the service 
connected right eye condition or the diabetes. The examiner 
indicated blepharitis was often idiopathic. 

Other VA outpatient treatment records reflect complaints of 
twitching of the right eye and treatment with Botox 
injections and massage. However, none of the records 
illustrate the twitching interfered with the veteran's visual 
acuity. In fact, eye examinations generally demonstrated 
vision corrected to 20/20 or 20/25. 

Reviewing the evidence in light of the above rating criteria 
reveals an increased evaluation is not warranted. 
Specifically, the veteran has not demonstrated the scar 
results in visible or palpable tissue loss or distortion or 
asymmetry of one pared set of features or results in two to 
three characteristics of disfigurement. The medical evidence 
generally describes the scar as small, shallow and faint. For 
example, a January 2002 VA outpatient treatment record 
indicated the scar was 4-5 millimeters by 1-2 millimeters. 
Thus, although the scar is noted to be pigmented, it does not 
meet the size requirement for the majority of the 
characteristics of disfigurement. Similarly, there is no 
indication the scar was adherent to underlying tissue or 
elevated or depressed upon palpation. Nor is an increased 
evaluation warranted under Diagnostic Code 6009. 
Specifically, VA outpatient treatment records and VA 
examinations clearly demonstrate corrected visual acuity 
better than 20/40 and no loss of visual field. 

In sum, the veteran has complaints of twitching and diagnoses 
of myokymia and blepharospasm, the conditions have not been 
shown to affect his visual acuity. While the veteran contends 
that the right eye injury has increased in severity, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities. Compare Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation of 50 percent for postoperative residuals of a 
right wrist injury with carpal tunnel syndrome is granted.

An evaluation in excess of 10 percent for residuals of a 
right eye injury is denied. 


REMAND

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities. In the December 2005 remand, the Board 
indicated there were several claims for service connection 
which had not been adjudicated. Specifically, the veteran had 
raised claims for service connection for arthritis of the 
right arm; carpal tunnel syndrome of the left upper 
extremity, including as secondary to the right arm carpal 
tunnel syndrome; bilateral hearing loss; fungus of the feet; 
Horner's syndrome of the right eye; and blepharitis of the 
right eye with dry eye. The Board remanded the claim for 
adjudication of these claims prior to consideration of TDIU. 
A review of the record discloses these claims have not been 
adjudicated. The Board is therefore required by law to remand 
the claim for specific compliance by the RO. Stegall v. West, 
11 Vet. App. 268 (1998).

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). In the present case, as 
the veteran has claims for entitlement to service connection 
pending, the Board cannot proceed with the TDIU claim. Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claims for service connection.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should adjudicate the issues 
of entitlement to service connection for 
arthritis of the right arm; carpal tunnel 
syndrome of the left upper extremity, 
including as secondary to the right arm 
carpal tunnel syndrome; bilateral hearing 
loss; fungus of the feet; Horner's 
syndrome of the right eye; and blepharitis 
of the right eye with dry eye. 

2. After the above adjudication, the 
RO/AMC should readjudicate the veteran's 
claim for TDIU. If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

3. The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act (VCAA) as 
to its notice and development.

The Board reiterates that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the appellate courts. If the appeal is returned to Board 
without compliance of the remand directives by the RO/AMC, or 
the RO otherwise having jurisdiction of the claims folder, 
another remand will likely result. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




 Department of Veterans Affairs


